 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RICHARD CHAVEZ,                                     Case No. 20-cv-594-MMA (AHG)
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13   v.                                                  EX PARTE MOTION FOR LEAVE
                                                         TO FILE A SECOND AMENDED
14   SHIMMICK CONSTRUCTION
                                                         COMPLAINT
     COMPANY, INC.,
15
                                      Defendant.         [Doc. No. 5]
16
17
18         On March 27, 2020, Richard Chavez (“Plaintiff”) filed this action against
19   Shimmick Construction Company, Inc. (“Defendant”). See Doc. No. 1. On April 1,
20   2020, Plaintiff filed a First Amended Complaint. See Doc. No. 4. On April 2, 2020,
21   Plaintiff filed the present ex parte motion for leave to file a Second Amended Complaint.
22   See Doc. No. 5. Plaintiff has not yet served Defendant. See id. at 3.
23         Federal Rule of Civil Procedure 15 governs amendment of pleadings. If a party
24   has already amended a pleading as a matter of course, the party seeking further
25   amendment “may amend its pleading only with the opposing party’s written consent or
26   the court’s leave. The court should freely give leave when justice so requires.” Fed. R.
27   Civ. P. 15(a)(2). This rule reflects an underlying policy that disputes should be
28   determined on their merits and not on the technicalities of pleading rules. See Nunes v.

                                                     1
                                                                              20-cv-594-MMA (AHG)
 1   Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004) (quoting Lopez v. Smith, 203 F.3d 1122, 1127
 2   (9th Cir. 2000)). Accordingly, the Court must be generous in granting leave to amend.
 3   See Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)
 4   (noting leave to amend should be granted with “extreme liberality”); Ascon Props., Inc. v.
 5   Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) (first citing DCD Programs, Ltd. v.
 6   Leighton, 833 F.2d 183, 186 (9th Cir. 1987); and then citing United States v. Webb, 655
 7   F.2d 977, 979 (9th Cir. 1981)).
 8         However, courts may consider several factors in deciding whether to grant a
 9   motion for leave to amend: “(1) bad faith; (2) undue delay; (3) prejudice to the opposing
10   party; (4) futility of amendment; and (5) whether the plaintiff has previously amended his
11   complaint.” Nunes, 375 F.3d at 808 (citing Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir.
12   1995)); see also Ascon Props., 866 F.2d at 1160 (citing DCD Programs, Ltd., 833 F.2d at
13   186); McGlinchy v. Shell Chem. Co., 845 F.2d 802, 809 (9th Cir. 1988). The test of
14   futility “is identical to the one used when considering the sufficiency of a pleading
15   challenged under Rule 12(b)(6).” Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th
16   Cir. 1988) (citing 3 J. Moore, Moore’s Federal Practice ¶ 15.08[4] (2d ed. 1974)).
17         Plaintiff seeks to amend his complaint to allege negligence per se. See Doc. No. 5
18   at 2. Although Plaintiff has already amended his complaint once, the Court does not find
19   evidence of bad faith, undue delay, or prejudice to Defendants. Given that plaintiff only
20   recently filed this action and has not yet served Defendant, the Court finds that it must be
21   generous in giving Plaintiff leave to file an amended pleading.
22         Accordingly, the Court GRANTS Plaintiff’s ex parte motion for leave to file a
23   Second Amended Complaint. The Court INSTRUCTS the Clerk of Court to file
24   Plaintiff’s Second Amended Complaint (Doc. No. 5-1) as a separate docket entry.
25         IT IS SO ORDERED.
26
27   Dated: April 3, 2020
28

                                                  2
                                                                               20-cv-594-MMA (AHG)
